The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US Pub. No. 2012/0092504).
Regarding claims 1-5 and 7-8, Murphy teaches a device comprising: 
a dome (item 3) formed from a material to pass light at a wavelength interval (pg. 11, ll. 1-2);
wherein the dome has rotational symmetry around a first axis along a first angle (axis S1 illustration);
wherein an outer segment of the dome has a shape defined by a second axis, wherein the second axis is orthogonal to the first axis, is curved, and is located at a first radius (R1) from the first axis;
wherein the outer segment is curved and is located at a second radius from the second axis over the second angle;
wherein the second radius is constant over the second angle (the portion of the dome between the first line L1 and the second line L2 has a constant radius);
wherein the second angle extends about the second axis from a first line to a second line and beyond, wherein the first line extends outward from the first axis and intersects the first axis and the second axis, wherein the second line is parallel to the first axis and intersects the second axis, and 
wherein the second radius (R2) is smaller than the first radius (R1) (see illustration);
a central segment extending between the first axis and the outer segment, wherein the outer segment includes an undulated segment (the central segment which includes the camera lens 7 has an undulated shape –Fig. 4) [claim 2];


    PNG
    media_image1.png
    631
    436
    media_image1.png
    Greyscale


a monitoring camera (item 13);
a base (item 12), wherein the monitoring camera is arranged on the base and is covered by the dome, and wherein the monitoring camera is configured to tilt about a tilt axis, wherein the tilt axis coincides with the second axis (Fig. 2) [claim 3];
wherein the monitoring camera is configured to move between positions along the second axis (pg. 12, ll. 5-10) [claim 4];
wherein the central segment connects the outer segment with the first axis of symmetry, the central segment being arranged with an offset in relation to a plane defined by the curvature of the outer segment (the intermediate flange 10a is offset from the bottom of the cover 3) [claim 5];
wherein the camera is arranged on a base and covered by the dome, wherein the camera is configured to tilt about a tilt axis that coincides with the second axis, and wherein the second angle extends throughout a field of view of the camera (the cover 3 extends beyond an imaginary second line, so as to cover a field of view of the camera 13 when it pointed straight down) [7]; and
wherein the second angle extends at least slightly beyond the second line, such that, when the camera is pointed slightly away from the second line and slightly toward the first axis, the second angle extends throughout a field of view of the camera (the cover 3 extends beyond the imaginary line toward the 1st axis, covering a field of view of the camera pointing toward said 1st axis) [claim 8].
Claim(s) 9-10, 12-16, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mojaver (US Patent No. 2013/0100292).
Regarding claims 9-10 and 12-14, Mojaver teaches a dome for a monitoring camera system comprising:
several monitoring cameras (items 120, 150 and 160);
said dome being formed from a material transparent to a wavelength interval relevant to the monitoring device,
wherein the dome has a toroidal shape with a rotational symmetry along a rotational angle around a first axis of symmetry (the upper section 410 of the dome has a toroidal shape);
wherein an outer segment of the dome, in section, has a shape further defined by a second axis of symmetry arranged at a first radius from the first axis of symmetry and being orthogonal to the first axis,
wherein said outer segment has a curvature following a second radius over an angle around the second axis of symmetry, and 
wherein a central segment (430) connects the outer segment with the first axis of symmetry, wherein the central segment is an undulated segment comprising one or more curvatures;
wherein the dome is manufactured from a single material or a single material compound (para. 27) [claim 10];
wherein the second radius is smaller than the first radius (see illustration) [claim 12];
wherein the outer segment has an arcuate shape having an extension, wherein said extension is exceeds 90º (the upper section 410 is formed of a truncated hemisphere –para. 31) [claim 13]; and
wherein a central segment connects the outer segment with the first axis of symmetry, the central segment being arranged with an offset in relation to a plane defined by the curvature of the outer segment (Fig. 1, the central segment being arranged with an offset in relation to the upper section of the dome) [claim 14].
Regarding claims 15-16 and 18-19, Mojaver teaches a dome for a monitoring camera system comprising:
several monitoring cameras (120, 150 and 160);
said dome being formed from a material transparent to a wavelength interval relevant to the monitoring device,
wherein the dome has a toroidal shape with a rotational symmetry along a rotational angle around a first axis of symmetry (the upper section 410 of the dome has a toroidal shape);
wherein an outer segment of the dome, in section, has a shape further defined by a second axis of symmetry arranged at a first radius from a first axis of symmetry and being orthogonal to the first axis,
wherein said outer segment has a curvature following a second radius over an angle around the second axis of symmetry, and 
a central segment (430) to connect the outer segment with the first axis of symmetry, wherein the central segment is an undulated segment, and wherein the central segment forms a central dome under which one of the monitoring cameras is arranged;
wherein the dome is manufactured from a single material or a single material compound (para. 27) [claim 16];
wherein the second radius is smaller than the first radius (see illustration) [claim 18];
wherein the outer segment has an arcuate shape having an extension, wherein said extension is exceeds 90º (the upper section 410 is formed of a truncated hemisphere –para. 31) [claim 19].
Regarding claim 20, Mojaver teaches a device comprising: 
a dome formed from a material to pass light at a wavelength interval;
	wherein the dome has rotational symmetry around a first axis along a first angle,
	wherein an outer segment of the dome has a shape defined by a second axis, wherein the second axis is orthogonal to the first axis, is curved, and is located at a first radius from the first axis,
	wherein the outer segment is curved and is located at a second radius from the second axis over a second angle,
	wherein the second angle extends about the second axis from a first line to a second line and beyond, wherein the first line extends outward from the first axis and intersects the first axis and the second axis, and wherein the second line is parallel to the first axis and intersects the second axis, 
	wherein the second radius is smaller than the first radius;
	wherein the dome includes a central segment extending between the first axis and the outer segment,
	wherein the central segment is formed from a material to pass light at a wavelength interval, wherein the central segment includes an undulated segment; and 
	wherein the central segment meets the outer segment to define a first plane, wherein the first plane is offset in a direction toward a reference plane defined by the second axis in relation to a second plane, parallel to the first plane, defined by the curvature of the outer segment (see illustration below).
Regarding claim 21, Mojaver teaches a device comprising:
a dome having an outer segment (410) and a central segment (430);
wherein the dome is formed from a material to pass light at a wavelength interval,
wherein the dome has rotational symmetry around a first axis along a first angle;
wherein the outer segment of the dome has a shape defined by a second axis, wherein the second axis is orthogonal to the first axis, is curved, and is located at a first radius from the first axis,
wherein the outer segment is curved and is located at a second radius from the second axis over a second angle,
wherein the central segment extends between the first axis and the outer segment,
wherein the central segment is formed from a material to pass light at a wavelength interval,
wherein the central segment includes an undulated segment, and 
wherein the central segment forms a central dome under which the central segment is configured to house one of the monitoring cameras (see illustration).


    PNG
    media_image2.png
    865
    837
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (cited above).
Regarding claim 6, Murphy teaches all the claimed limitations except for the second angle is larger than 90 degrees, however it would have been obvious to one having an ordinary skill in the art to modify said second angle to be larger than 90 degrees as claimed, since it has been held by the Courts that a change in shape or configuration, without any critically, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the intended final application. See In re Dailey, 149 USPQ 47, (CCPA 1976).
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mojaver in view of Wren (US Patent No. 5,818,519).
Regarding claims 11 and 17, Mojaver teaches all the claimed limitations except for the rotational angle is less than 360º. Wren teaches a dome camera comprises a rotational angle less than 360º (col. 4, ll. 61-64). Therefore, it would have been obvious to one having an ordinary skill in the art at the time of filing to modify said rotational angle to less than 360º in order to facilitate a mounting of the dome camera in tight spaces.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,226,546 (Patent ‘545). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having an ordinary skill in the art to derive the invention as claimed from claims 1-9 of Patent ‘545.
Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 9,715,165 (Patent ‘165). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having an ordinary skill in the art to derive the invention as claimed from claims 6 and 7 of Patent ‘165.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852